 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Grand UnionCompanyandFoodHandlersUnion Local 371, Amalgamated Meat Cutters &ButcherWorkmen of North America,AFL-CIO,Petitioner.Case 1-RC-10184May 28, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULIOCHAND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahe aring was held before Francis V. Paone, HearingOfficer.Following the hearing, this case wastransferred to the National Labor Relations BoardinWashington, D.C., pursuant to Section 102.67 oftheNationalLaborRelationsBoardRules andRegulations and Statements of Procedures, Series 8,asamended.Thereafter,theEmployer,thePetitioner,and the Intervenor' filed briefs, whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Sections9(c)(l) and 2(6) and (7) of the Act.4.The Petitionerseeks a unitof employees at theEmployer'sWaterbury,Connecticut,store.TheEmployer contends that a unit limited to that storeisinappropriate, and that the smallest appropriateunit is one encompassing all six stores- in itsadministrativedivisionwhichincludestheWaterbury store. The Intervenor takes no positionas to the scope of the unit.TheGrandUnionCompany,aDelawarecorporation having its principal place of business inEastPatterson,New Jersey, operates a largenumber of retail food stores in various States of theUnitedStatesand in Puerto Rico. The Grand'Local919,RetailClerks InternationalAssociation,AFL-CIO,intervened in this proceeding on the basis of an adequate showing ofinterest.Union Company also maintains a division known asGrandWay which operates discount departmentstores.Grand Way Division is further divided intofive area divisions (Empire, Central,Metropolitan,Suburban, and Florida), which control geographicareas identicalto Grand Union's equivalent divisionsbearing thesame names.Grand Way Division of Grand Union is headedby Executive Vice President Silvers, who replacedGeorge Darby in that job during the course of thehearing herein. Silvers is assisted by a staff ofapproximately15individualswithspecificresponsibilitiesover various aspects of Grand Way'soperation for all Area Divisions. In addition there isanArea Supervisor for each of the five AreaDivisions.The Metropolitan Area Division of Grand Way,herein involved, covers the State of Connecticut andthe five New York State Counties of the Bronx,New York, Westchester, Dutchess, and Putnam.Located in the southwest portion of the State ofConnecticut are the six stores of the MetropolitanArea Division which the Employer asserts as thesmallestappropriate unit.TheWaterbury store,sought herein by the Petitioner, is the most centrallylocated of these six stores. It is approximately 22miles southwest of the store in New Britain, 15miles southwest of the Bristol store, 29 milesnortheast of the Danbury store, and about 30 milesnorth of the stores in Stratford and West Haven.Although the record reveals a certain overlap due tothe smallnessof the geographical area involved andperhaps to the density of the population in theregion,it is clear that each store serves essentially adifferent and distinct economic area.2The record indicates that there has been somehistory of collective bargaining which we do notdeem controlling herein. The Petitioner currentlyrepresentscertainemployees of Grand Union'sMetropolitan Area Division in a divisionwide unit,but this appears to have resulted from an agreementbythepartiesratherthanfromaunitdetermination.'Petitioner formerly represented aunit of employees of Grand Way's Metroplitan AreaDivisionsimilartothaturgedhereinby theEmployer, butagain thatunit was the result of anagreementby the parties and it was terminatedwhen the Petitioner and the Intervenor lost consentelectionsin1963 and 1964. The record furtherindicatesthatanother local of the Petitionercurrentlyrepresentsa divisionwide unit of GrandWay employees in the Suburban Area Division. Allof the aboveunits weredeveloped however, withoutneed for Board determination of the issue of'StandardMetropolitanStattsttcalAreaprepared by the office ofStatistical Standards.Executive Office of the President,includes Stratfordin the Bridgeport Standard Metropolitan statistical area,West Haven intheNew Haven Metropolitan area,and New Britain and Waterbury asseparate standardmetropolitan statistical areas.NeitherDanbury norBristol is included in the Waterbury (or any other described)metropolitanareas.176 NLRB No. 28 THE GRAND UNION CO.231geographic scope of the unit. The parties simplyagreed, and the question of whether some other unitmight also be appropriate was never raised. It haslong been the Board's policy not to consider itselfbound by a bargaining history resulting from aconsent election in a unit stipulated by the partiesrather than one determined by the Board.4 We notealso that the above recounted bargaining historyinvolves in part employees not involved herein, andthat insofar as the unit urged by the Employer isconcerned a significant hiatus exists between thepriorbargainingand the present petition.` Inaddition,even if this bargaining history mightindicate the possible appropriateness of a broadergeographic unit, it would not preclude a finding thata unit limited to the Waterbury store might also beappropriate."Further, while also not controlling, we note thata different result was reached in a recent caseinvolving these same parties which was concernedwiththeMetropolitanAreaDivisionstore inDanbury, Connecticut.' The Regional Director forRegion 2 resoled the same conflicting contentions'by finding appropriate a unit limited to the singleDanbury store, and the Board by telegraphic OrderdatedNovember 4, 1966, denied the Employer'srequestforreviewof the Regional Director'sdetermination.'The area supervisor for the Metropolitan AreaDivision,Davidson, has an office located in theStratford,Connecticut, store.He is aided in hisgeneral function of overseeing the six divisionalstoresby personnel assigned to Grand Union'sco-extensiveMetropolitan Area Division, who visittheGrandWay stores while observing the GrandUnion markets. Directly under Davidson are thegeneralmanagers,or storemanagers of eachindividualstore,who in turn are assisted byassistantgeneralmanagers and by departmentmanagers.As is normal in this industry, there is a great dealof control exercised centrally over the Employer'soperation.. In the instant case such control isvariously exerted by Grand Union headquarters,GrandWay headquarters, or by Grand Way'sMetropolitanDivision.Thus, Grand Way officialswith the aid of the Metropolitan Division areasupervisor,establishuniformprices,selectmerchandise, choose sources of supply, developadvertisinganddisplaypoliciesandcontent(including advertising for personnel), and decide thetimingand content of specialsales.The areasupervisor determines inventory levels, while the'it is noted that in the MetropolitanAreaDivision,threeof the sixGrand Waystores includingWaterbury,are located under the same roofas a GrandUnionMarket.'Mid West Abrasive Company,145 NLRB 1665, 1667.'SeeMacy's San Francisco,120 NLRB 69.'Haag DrugCompany, Incorporated,169 NLRBNo. 111.'Case 2-RC..14425,not printed in NLRB volumes.'The Petitioner ultimately lost the resulting election.various forms utilized at the stores to implementsuch functions as purchasing, selling, and personnelmattersareuniform throughout the Employer'soperation and are provided either by Grand Unionor Grand Way. There is also a substantial degree ofacquisition of goods from a central warehouse inMount Kisco, New York. Pay levels and fringebenefitsare established by Grand Union and itsGrandWay Division and are uniform throughouttheDivision, and seniority appears to be computedon a companywide basis.TheEmployer conducts periodic clinics andspecialmeetings, each one concerning problems of adifferent department or section handling particularproducts, and these provide some contacts amongthe various stores' personnel. However, the recordrevealsan inconsequential degree of personnelinterchangeamong the six Metropolitan AreaDivision stores.' During the 52-week period betweenAugust 15, 1967, and August 15, 1968, there were17 permanent transfers among the six stores, ofwhich four were either into or out of the Waterburystore.During the same 1-year period there were 123temporary transfers among the six stores, of which46 involved the Waterbury Store. In all instancesthesefiguresinvolveallpersonnel,includingsupervisors.Thus,therewere fewer than 2.8temporary transfers per week in the Division andfewer than l per week into or out of Waterbury,while there was only one permanent transfer every 3weeks in the Division and only one permanenttransfer every 13 weeks involving Waterbury. It isnoted that the complement of employees at theWaterbury store is 43 and the number of employeesin the Division is approximately 260.10Centralofficepersonnelapparentlyvisitthevarious stores regularly about once a week andcommunicate by telephone about once a day. Thus,during a 24-week periodbeginningonMarch 1,1968 (when Davidson assumed the position of AreaSupervisor),andending inmid-August 1968.Davidson visited the six stores in his division 199timesorapproximatelyeighttimesaweek.Twenty-six of those visits were to the Waterburystore--approximately one visit per week. Duringthe same period, other Grand Way executives, notspecificallyassignedtotheMetropolitanAreaDivision, visited the six stores 163 times and 19 ofthose visits were to the Waterbury store. In total,therefore, all six stores were visited by Davidson orby an executive from Grand Way headquarters 362times or an average of 15 times per week for allstoresor2.5timesperweek per store. TheWaterbury store was visited a total of 45 times orslightlylessthan twice a week. In addition,Davidson utilizes a telephone tie line to talk to the'The recordalso indicatesthat goodsaveraging in value$2,000per weekare transferred among the stores as needed.The normal weekly volume oftheMetropolitanArea Divisionis $300,000."Cf.StarMarket Co.. Inc., d/b/a Dan'sStar Market.172 NLRB No.130. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDsixstoresinhis responsibility about six to eighttimes a day.While there are a number of limitations placed onthe autonomy and authority of the storemanagers,that which remains at the individual storelevel is, inour view,- most significant. Further, even assumingthat the Area supervisor's visits Last an entire day (afact not revealed by the record), it is clear that theindividual store managers represent the highest levelof supervisory authority present in the stores for asubstantial majority of the time.Thus, hiring of new employees is substantiallycontrolled by the storemanager atthe individualstore.An applicant is first queried by the storemanager astowhat hours he is available. He thenfillsoutastandardapplicationblankand isinterviewed by the manager, who then checks theapplicant's references and decides whether or not tohire him. The manager may hire only in the clerkclassificationand only at the base rate; a newemployee is considered probationary until a moredetailedreferencecheck is made centrally andclearance is secured from the bonding company."The area supervisor subsequently interviews theapplicant, and it is possible that the store manager'sdecisiontohiremight be reversed. Each newemployee must take an orientation course which isestablished centrally but is given in the store by thestore manager.The hours that each store remains open and thetotalman-hours permitted to each store are setcentrally.However, the schedule of hours of theemployees at each store is made at the store level.The specific schedule of hours each employee worksisdecidedupon and announced by the storemanager andhis assistantsubject to approval by thearea supervisor for conformity to State and federallaw andcompany policy. If an individual wishes tochange hishours of work, the decision is madelocally by the store hierarchy unless it involves adeviation from company policy. If an employeeseeks timeoff, the store manager may grant him upto I week. Leaves of absence of more than I weekmust be approved by the area supervisor. Vacationschedules are worked out at the store level by thestoremanager,thestorehierarchyand theindividual employees. If an irreconcilable conflictarises, thearea supervisor may be called in.There are four ascending levels of disciplineprovided for by the Employer: oral reprimands,written reprimands,suspension,and discharge. Anoral reprimand may be given to an employee at thestore level without central approval. All other levelsof discipline must be approved in advance by centralauthority.However, it is, of course, obvious thatsuch actions are initiated and recommended at thelocal level.We have noted previously': that such factors ascentralizedbookkeeping,payrollrecords,"All employeesare bondedpurchasing,merchandising,advertising,andinventory control are of little or no significance tothe issue before us, and see no reason to modify thatview to accord them greater weight at this time.These functions are record keeping or administrativein nature and do not directly affect the employees'day-to-day work performance or concern the dailymatters which give significance to the community ofinterest of employees in the store. We therefore lookto the authority of the store manager to handle suchmatters as hiring and firing, grievances, and routinedaily problems.Whether or not a proposed unit confined to oneof two or more retail establishments making up anemployer's retail chain or division thereof, isappropriate is to be determined in the light of all thecircumstancesof the case." The unit sought,confined to theWaterbury store employees, is, ofcourse,presumptively appropriate."We concludethat the evidence herein, taken as a whole, supportsthatpresumption.Thus, theWaterbury store isgeographically separated from the other stores in theDivision and essentially serves its own metropolitanarea; for a substantial majority of the time the storemanager is the highest level of management presentat the store and is in charge of its day-to-dayoperations; the store manager exercises a markeddegree of control over hiring, hours, and discipline;and there is only a small amount of permanent andtemporary interchange,which does not tend toaffectthestabilityofthesingle-storeunit.Accordingly, in all the circumstances and in light oftheprinciplesenunciated inHaag Drug,15weconclude that a unit confined to the employees oftheWaterbury store is appropriate.The Intervenor would include the assistantmanager,departmentmanagers, section heads,bookkeepers,and certain commission salesmen(more fully described below) while the Employerand Petitioner would exclude them variously assupervisors or because of lack of community ofinterestwith the employees sought by Petitioner.The Assistant General Manager, appliance manager,cameradepartmenthead,merchandisesectionmanager,merchandisesectionhead,receiving-marking manager, receiving-marking head,generalmerchandise bookkeeper, cash bookkeeperand cashier sponsor are all responsible for theday-to-day operations of their respective divisions,departments, or sections. As such, they assign workto employees responsible to them and direct them inthe performance of their work.We shall excludethemfromtheunitfoundappropriateassupervisors.The appliance salesmen and camerasalesmen are actively engaged in selling as opposedto the unit employees who primarily stock and"Haag DrugCo.. supra,Su, MarketCo, d/b/a Dan'sStarMarket,supra"Sav-On-Drugs,Inc, 138 NLRB 1032."Haag DrugCompany, Incorporated,supra"Ibid. THE GRANDUNION CO.service other self-service sections of the Employer'soperations.Unlike other employees, they are paidon the basis,of commissions,and extra incentivepayments.We shall exclude them as lacking acommunity of interest with the employees soughtherein.'"Accordingly, we find that the following employeesof the Employer constitute an appropriate unit forthepurposes of collective bargaining within themeaning of Section 3(b) of the Act: All full-timeand regular part-time employees of the Employer'sstore located at Waterbury, Connecticut, engaged inthehandlingand sale of goods, excluding thegeneralmanager,assistantgeneralmanager, theappliancemanager,cameradepartmenthead,merchandise section manager, merchandise sectionhead, receiving-marking manager, receiving-markinghead,generalmerchandisebookkeeper,cashbookkeeper, cashier sponsor, appliance and camerasalesmen paid on a commission basis, temporary233employees,seasonalemployees,professionalemployees, and supervisors as defined in the Act.[Direction of Election" omitted from publication.]"The recorddoes not reveal the existenceof any otheroffice clericalemployees,parkinglotattendants,porters,oremployeesofconcessionaries.Accordingly,although the Petitioner and Employer seekexclusionof these categories,we shall make no unit determinationconcerning them."In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to alistof votersand theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Company.394 U.S. 759. Accordingly, it is herebydirected that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiledby theEmployer with the RegionalDirector forRegion L within 7days of thedateof thisDecision andDirection ofElection.The RegionalDirector shall make the list available to all parties to the election. Noextensionof time to filethis list shall be grantedby theRegionalDirectorexcept in extraordinary circumstances.Failure tocomply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.